Citation Nr: 0116923	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than November 
19, 1998, for the assignment of a 10 percent disability 
rating for spontaneous pneumothorax, to included whether the 
veteran submitted a timely substantive appeal of this issue.  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from January 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 2000 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein an increased 
disability rating of 10 percent was assigned for spontaneous 
pneumothorax.

The issue of entitlement to an earlier effective date for the 
establishment of an increased disability evaluation for 
spontaneous pneumothorax is the subject of the Remand below.


FINDINGS OF FACT

1.  A pulmonary function test conducted in April 1998 
revealed a pre-bronchodilator FEV-1 of 58-percent predicted, 
and a pre-bronchodilator FEV-1/FVC of 65 percent predicted.  
Post-bronchodilator testing revealed an FEV-1 of 58 percent 
predicted, and an FEV-1/FVC of 61 percent predicted.

2.  A February 2000 VA pulmonary function test resulted in a 
pre-bronchodilator FEV-1 of 61 percent predicted and FEV-
1/FVC of 83 percent predicted.  Post-bronchodilator findings 
showed FEV-1 findings of 72 percent predicted and FEV-1/FVC 
of 73 percent predicted.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation, and not 
higher, for residuals of spontaneous pneumothorax are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.97, Diagnostic 
Code 6843 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service connection for spontaneous pneumothorax was 
established by means of a November 1953 rating action.  A 
noncompensable disability evaluation was assigned effective 
October 16, 1952, the day following the veteran's release 
from active duty.

More recently, the veteran claimed entitlement to a higher 
rating for spontaneous pneumothorax on November 19, 1998.  VA 
treatment records obtained in conjunction with the claim show 
that he underwent a pulmonary function test in April 1998.  
Pre-bronchodilator testing revealed an FEV-1 of 58-percent 
predicted, and an FEV-1/FVC of 65 percent predicted.  Post-
bronchodilator testing revealed an FEV-1 of 58 percent 
predicted, and an FEV-1/FVC of 61 percent predicted.  The 
examination report indicates that the veteran had a mild 
obstructive lung defect.  

VA outpatient treatment records dated from January 1994 to 
February 2000 show that the veteran reported with various 
complaints to include shortness of breath, chest pain, leg 
pain, and urinary frequency.  Pertinent diagnoses include 
diabetes mellitus, coronary artery disease, arthritis, 
hypertension, mild bronchitis, and chest pain of unknown 
etiology. 

In February 2000, the veteran was afforded a VA respiratory 
examination.  He gave a history of spontaneous pneumothorax 
and reported that his most recent episode of spontaneous 
pneumothorax occurred in 1985 and that no surgical procedure 
was done.  Only needle aspiration of the pneumothorax was 
done.  He stated that he had not had any problems since 1985.  
The examiner noted that the veteran had markedly decreased 
ventilation in his lungs with no wheezes, no rhonchi, and no 
rales.  A pulmonary function test was performed.  Pre-
bronchodilator findings showed FEV-1 of 61 percent predicted 
and FEV-1/FVC of 83 percent predicted.  Post-bronchodilator 
finds showed FEV-1 findings of 72 percent predicted and FEV-
1/FVC of 73 percent predicted.  The examiner stated that 
there was a small airway obstructive defect and that the 
veteran had a good response to bronchodilator.  Chest x-ray 
showed that his lungs were well aerated bilaterally.  The 
costophrenic angles and hemidiaphragms were well visualized 
bilaterally.   There were no focal opacities in the lungs.  
There was prominence of the interstitial markings.  The 
examiner diagnosed spontaneous pneumothorax and small airway 
obstructive defect due to chronic smoking.

By means of a February 2000 rating decision, a 10 percent 
disability evaluation was assigned for the veteran's 
spontaneous pneumothorax, effective November 19, 1998, the 
date of the claim.  The veteran contends that the 10 percent 
evaluation assigned his service-connected spontaneous 
pneumothorax does not reflect adequately the severity of his 
symptomatology.  He asserts that the evaluation should be 
increased.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran was notified of the evidence needed to warrant the 
assignment of a higher disability rating for his spontaneous 
pneumothorax by means of the discussions in the February 2000 
rating decision and June 2000 statement of the case.  VA has 
met its duty to inform the veteran that any additional 
information or evidence is needed.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103). 

The veteran's VA treatment records have been associated with 
the claims folder.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  The veteran was also afforded an appropriate VA 
examination in 2000.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  There is more than sufficient evidence of 
record to decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Restrictive lung disease due to traumatic chest wall defect, 
pneumothorax, hernia, etc. is presently evaluated under 
Diagnostic Code 6843 of the Schedule.  Under these criteria, 
spontaneous pneumothorax warrants a 10 percent disability 
rating where a pulmonary function test shows an FEV-1 of 71- 
to 80-percent predicted, or FEV- 1/FVC of 71 to 80 percent 
predicted, or DLCO (SB) 66- to 80-percent predicted.  Where a 
pulmonary function test shows an FEV-1 of 56- to 70-percent 
predicted, or FEV- 1/FVC of 56 to 70 percent predicted, or 
DLCO (SB) 56- to 75-percent predicted, a 30 percent 
evaluation is warranted.  Where a pulmonary function test 
shows an FEV-1 of 40- to 55-percent predicted, or FEV- 1/FVC 
of 40- to 55 percent predicted, or DLCO (SB) 40- to 55-
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), a 60 percent 
evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6843 (2000).  Note (2) provides that following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2000).

The results of the pulmonary functions tests used in 
assigning a disability rating are those after 
bronchodilatation.  See 61 Fed. Reg. 46723 (September 5, 
1996).  These results represent the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Id.

The Board finds that, giving the veteran the benefit of the 
doubt, the evidence supports the assignment of a 30 percent 
disability evaluation for spontaneous pneumothorax.  As 
indicated previously, FEV-1 or FEV-1/FVC of 71 to 80 percent 
predicted warrant a 10 percent disability rating for 
spontaneous pneumothorax under the pertinent rating criteria.  
While recent pulmonary function testing conducted in April 
2000 shows findings that are consistent with a 10 percent 
disability rating, the April 1998 pulmonary function test 
showed a FEV-1 of 58-percent predicted with FEV-1/FVC of 61-
percent predicted after the use of a bronchodilator.  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  Although 
the most recent pulmonary function test does not satisfy the 
schedular criteria for an increased rating, both the FEV-1 
and FEV-1/FVC results are within 3 percent of the criteria 
for an increased rating.  When these findings are considered 
with the prior pulmonary function test conducted in 1998, the 
severity of the veteran's present disability more closely 
approximates the criteria for a 30 percent disability rating.  
Accordingly, applying the benefit of the doubt doctrine to 
the present case, the schedular criteria for an increased 
rating of 30 percent are met.  38 C.F.R. §§ 3.102, 4.3, 4.97, 
Diagnostic Code 6843 (2000). 

However, the criteria for an evaluation in excess of 30 
percent are not met as neither the 1998 nor the 2000 
pulmonary function study shows an FEV-1 of 40- to 55-percent 
predicted, or an FEV- 1/FVC of 40- to 55 percent predicted, 
or a DLCO (SB) 40- to 55-percent predicted.  Also, the 
evidence of record does not show any recent episode of total 
spontaneous pneumothorax to warrant the assignment of 100 
percent temporary evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6843, Note 2 (2000).  On the contrary, the 
April 2000 examination report indicates that the veteran last 
had an episode of spontaneous pneumothorax in 1985.  


ORDER

A 30 percent disability evaluation, and not higher, for 
residuals of right pneumothorax is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

A remand of the effective date issue is necessary.  As noted 
by the United States Court of Appeals for the Federal 
Circuit, ". . . it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200; see Roy v. Brown, 5 Vet. App. 
554 (1993).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The appeal must 
be filed within a year of notice of the adverse rating 
action, or within 60 days of the issuance of the statement of 
the case, whichever is longer. 38 U.S.C.A. § 7105(b)(1), 
(d)(3); 38 C.F.R. § 20.302(b). 

In the present case, an increased disability rating for the 
veteran's service-connected spontaneous pneumothorax was 
awarded by means of a February 2000 rating decision.  The RO 
assigned an effective date of November 19, 1998, the date of 
receipt of the veteran's claim, for this increase.  On March 
15, 2000, the RO furnished the veteran a copy of the February 
2000 rating action and a copy of his appellate rights with 
respect to this action.  On a VA Form 9 received in September 
2000, the veteran expressed his disagreement with the 
assignment of the November 19, 1998, effective date.  
Thereafter, on November 28, 2000, the RO furnished the 
veteran a Statement of the Case addressing the effective date 
issue.  

The evidence does not show that the veteran filed a 
substantive appeal of the effective date issue with the RO 
within one year of notification of the rating decision, i.e., 
prior to March 15, 2001.  However, in a letter received at 
the Board on March 30, 2001, the veteran's attorney indicated 
that a VA Form 9 was submitted in February 2001 addressing 
the issue of an earlier effective date.  This document is not 
presently associated with the claims folder.  In light of the 
duty to assist claimants in the development of their claims 
for VA compensation, a remand is necessary to obtain a copy 
of the February 2001 VA Form 9 reportedly submitted on the 
veteran's behalf.  

Accordingly, this case is REMANDED for the following 
development:

1.  Attempt to locate the February 2001 
VA Form 9 referenced by the veteran's 
attorney in her March 2001 letter.

2.  If the RO is unable to locate the 
February 2001 VA Form 9, the veteran and 
his attorney should be asked to provide 
evidence that a timely substantive appeal 
of the issue of entitlement to an earlier 
effective date was submitted. 

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC) addressing 
the issue of entitlement to an effective 
date earlier than November 19, 1998, for 
the assignment of a 10 percent disability 
rating for spontaneous pneumothorax, and, 
if appropriate, the issue of the 
timeliness of the substantive appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



